DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 12-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 12-21 are drawn to a vacuum system, classified in B64F 5/40.
The vacuum system of claim 12 and the film of claim 1 are independent or distinct, each from the other because they are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the vacuum system of claim 12 requires a vacuum film which is not required to be formed from Kapton as required by the film of claim 1.  The subcombination has separate utility such as use for repair for an aircraft which does not require a sealant around an entire periphery and a vacuum hose.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690).
Regarding claim 1, Shepherd teaches an improved vacuum bag (Col. 1, Lines 6-7). The vacuum bag is formed from a non-porous material with a three-dimensional pattern having a plurality of interconnected channels (Col. 2, Lines 56-61). The bags may be formed from a polyimide (Col. 5, Line 2). The vacuum bags may be used to form/cure composites with a plurality of fiber reinforced layers (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3). 
Bannink teaches repairing lightning systems for aircrafts (Col. 1, Lines 12-16). The systems include a structure having a hole which is covered by a dielectric layer and is then subsequently covered by a metal-plated graphite fabric in order to cure an adhesive placed into the hole (Col. 3, Line 61-Col. 4, Line 24). The dielectric layer may also be formed from other materials including Kapton (Col. 4, Lines 19-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd which are formed from polyimide materials and are used to assist in the curing of fiber reinforced composites such that the polyimide is Kapton as taught by Bannink which is used as a dielectric layer in order to assist in the curing a fiber reinforced composites.
Shepherd is silent with respect to a coating formed as an exterior surface of the film, wherein the coating is made of an electrically-conductive material.
Coxon teaches methods of forming composite layups (Pg. 1, Paragraph [0010]). The methods include applying a release film over a composite stack and applying heat to the release film in order to cure the composite stack (Pg. 2, Paragraph [0012]; Pg. 3, Paragraph [0027]; Pg. 4, Paragraph [0040]; Fig. 1). 
Huang teaches customized heating elements which are used for repairing mold defects in composite materials (Pg. 1, Paragraph [0002]). The molding repair method includes a polymer matrix with at least one reinforcing filler (PG. 4, Paragraph [0053]). An electrically conductive layer may be provided in the form of a thermoset polymer with an electrically conductive filler distributed therein in which the electrically conductive filler may be particles of carbon or graphene (Pg. 5, Paragraphs [0063]-[0064]). This electrically conductive layer may be spray coated on a surface and provides uniform heating on the surface to be repaired (Pg. 7, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bag of Shepherd, which is used in the process of curing composites, such that the vacuum bag further includes the electrically conductive layer of Huang which includes a thermoset polymer with an electrically conductive filler in order to uniformly apply heat from the heating blanket to the rework area. 
Regarding claim 2, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. As discussed above, the electrically conductive layer is provided in order to uniformly apply heat from the heating blanket to the surrogate patch and the rework area (“wherein resistivity and layer thickness of the electrically conductive material allows the use of the electric current to heat the film”).
Regarding claim 3, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. As discussed above, Huang teaches the electrically conductive filler as being carbon or graphene particles (“metal powder or graphite powder”).
Regarding claims 5-6, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. 
Shepherd is silent with respect to the thickness of the vacuum bag being 50 to 100 microns. Shepherd is also silent with respect to the depths of the three-dimensional patterns being from 0.01 to 0.5 mm.
However, as discussed above, Shepherd teaches the use of the vacuum bags in the formation/curing a composite layups (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3). The patterns allow for air to be evacuating during the curing process preventing air pockets and wrinkles (Col. 2, Lines 30-33). Similarly, applicant’s invention is directed towards a film for aircraft repair which reaches temperatures of up to 400°C (PGPUB, Pg. 1, Paragraph [0009]). Similarly, the embossments of applicant’s inventions allow for a pressure differential (PGPUB, Pg. 1, Paragraph [0011]). As such, the vacuum bags of Shepherd and the instantly claimed films are directed towards the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the vacuum bags and the depths of the three-dimensional patterns of Shepherd in order to efficiently remove air during curing processes preventing air pockets and wrinkles.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three-dimensional patterns and thicknesses of the vacuum bags of Shepherd such that they have a depth in the range of 0.01 to 0.5 mm and a thickness of 50 to 100 microns in order to prevent wrinkles from forming during the curing of composites. 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690) as applied to claim 1 above, and further in view of McCormack et al. (US 2002/0106522).
Regarding claims 7 and 9-11, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. 
Shepherd is silent with respect to the vacuum bag having a material with release properties, as required by claim 7, that layer being on an opposite side of the vacuum bag than the electrically conductive coating, as required by claim 10, and that material being a plasma coating, as required by claims 9 and 11. 
Shepherd does appreciate a release sheet being placed between the vacuum bag and the composite layup (Col. 8, Lines 51-54; Fig. 4). Shepherd additionally teaches the vacuum bags as being reusable (Col. 8, Lines 4-15).
McCormack teaches flexible circuit structures (Pg. 1, Paragraph [0002]). The structures include a plasma coating in order to lower the peel strength of any film in contact with the plasma coated surface (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd such that they further include a plasma coating taught by McCormack to lower the peel strength of the vacuum bag such that the bag may be easily removed and reused. 

Response to Arguments
Applicant’s arguments/amendments, see pages 5-11, filed 2/11/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.
In particular, applicant’s amendments to claim 1, to further include the limitations of claim 4, which now require the film to be an embossed film that consists essentially of Kapton. The examiner previously rejected this limitation in view of Evens in view of Munro. However, the surrogate patches of Evens are formed from composite materials including fiber-reinforced polymeric materials (See Previous Rejection of claim 1 dated 11/12/2021). However, the films of the instant invention are required to only be formed from Kapton. 
Additionally, applicant argues that the combination of Evens in view of Munro is improper such that the surrogate patches of Even are designed to be heated from a heating blanket which penetrates the thickness of the surrogate patches. In contrast, Munro teaches the use of Kapton as a heat barrier and not a material which allows for heat to be penetrated as taught by Evens. Applicant further argues that the surrogate patches of Evens are designed to be in intimate contact with the rework area and, as such, one of ordinary skill in the art would not have formed the patches of Evens as being embossed. Lastly, applicant argues that Huang actually teaches a replacement for a heating blanket and not an additional structure being heated. 
The examiner first notes that although the electrically conductive layer is a part of the heating element, the electrically conductive layer still needs heat to be applied to the layer in order to evenly spread the heat in order to prevent underheating and overheating (Pg. 6, Paragraph [0072]). As such, the electrically conductive layer may be applied to a surface and a heat source may be applied to the electrically conductive layer in order to prevent overheating and underheating. Therefore, the combination of Evens in view of Huang is still proper.
The examiner concedes in that the teachings of Evens and those of Munro for the use of Kapton are not overlapping and are, therefore, are not combinable to teach the vacuum film of claim 1. Additionally, the examiner concedes in that the surrogate patch is illustrated in figure 5 to be in intimate contact with the rework area by having a tapered edge to match the rework area rather than having an embossed surface (See Col. 8, Lines 45-60; Fig. 5). Therefore, the rejection has been withdrawn in view of the combination of Evens in view of Munro and Sato.  However, upon further consideration, a new ground of rejection is made in view of Shepherd, Bannink, Coxon and Huang as discussed above with respect to claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783